IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                                    : NO. 65
                                          :
APPOINTMENT TO THE                        : CLIENT SECURITY DOCKET
PENNSYLVANIA LAWYERS FUND                 :
FOR CLIENT SECURITY BOARD                 :
                                          :




                                       ORDER



PER CURIAM:

         AND NOW, this 24th day of February, 2017, George P. Hartwick, III,* Dauphin

County, is hereby appointed as a member of the Pennsylvania Lawyers Fund for Client

Security Board for a term of three years, commencing April 1, 2017.



*        Non-lawyer public member